DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 18; The claim recites “the feeding of the feed composition and the feeding of the alga are performed at the same time” in the second section of the claim which is redundant in light of the first section of the claim “wherein the feed composition comprises the PHA and the alga” because, the feed composition comprises the alga as the claim depends on claim 10(5), such that the feeding of the alga must occur at the same time as the feeding of the feed composition, thus rendering the scope of the claim indefinite. 
It is recommended that “the feed composition” in line 2 be replaced with “PHA” to overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 12-13, 17, 21, & 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NONATO (WO 2015149147 A1).
For claim 5; NONATO discloses a method for breeding zooplankton or shellfish, comprising: 
feeding zooplankton or shellfish with a feed composition comprising PHA (paragraphs [0002] & [0009]-[0011]).
For claim 12; NONATO teaches all limitations as stated above.
NONATO further discloses a method wherein the PHA is selected from the group PHB, PHBH, and PHBV (Example 7).
For claim 13; NONATO teaches all limitations as stated above.
NONATO further discloses a method wherein the feed composition does not comprise EPA or DHA (Example 7).
For claim 17; NONATO teaches all limitations as stated above.
NONATO further discloses a method wherein the feeding comprises feeding the shellfish with the feed composition (paragraph [0007]).
For claim 21; NONATO teaches all limitations as stated above.
NONATO further discloses a method wherein the feeding is performed for a period of 2 days or more (Example 7).
For claim 25; NONATO discloses a method for promoting growth of zooplankton or shellfish, comprising: 
administering zooplankton or shellfish with an agent comprising PHA as an active ingredient (paragraphs [0002] & [0009]-[0011]).
For claim 26; NONATO teaches all limitations as stated above.
NONATO further discloses a method wherein the PHA is at least one selected from the group consisting of PHB, PHBH, and PHBV (Example 7).
For claim 27; NONATO teaches a method for enhancing a survival rate of zooplankton or shellfish, comprising: administering zooplankton or shellfish with an agent comprising PHA as an active ingredient (paragraphs [0002] & [0009]-[0011]).
For claim 28; NONATO teaches all limitations as stated above.
NONATO further discloses a method wherein the PHA is at least one selected from the group consisting of PHB, PHBH, and PHBV (Example 7).
Claims 5, 12-13, & 15-16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Boon (US 20100093860A1).
For claim 5;
feeding zooplankton or shellfish with a feed composition PHA (paragraphs [0200]-[0201] and Table 8).
For claim 12; Boon teaches all limitations as stated above.
Boon further discloses a method wherein the PHA is at least one selected from the group consisting of PHB, PHBH, and PHBV (paragraphs [0200]-[0201] and Table 8).
For claim 13; Boon teaches all limitations as stated above.
Boon further discloses a method wherein the feed composition does not comprise EPA or DHA (paragraphs [0200]-[0201] and Table 8).
For claim 15; Boon teaches all limitations as stated above.
Boon further discloses a method wherein the feeding comprises feeding the zooplankton with the feed composition (paragraphs [0200]-[0201] and Table 8).
For claim 16; Boon teaches all limitations as stated above.
Boon further discloses a method wherein the zooplankton is at least one selected from the group consisting of a rotifer, an artemia, a copepod, and a water flea (paragraphs [0200]-[0201] and Table 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 14, 18-20, & 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over NONATO as applied to claim 5 above, and further in view of HAREL (WO 03103692 A1).
For claim 10; NONATO teaches all limitations as stated above.
NONATO does not teach a method further comprising: feeding the zooplankton or the shellfish with an alga. 
However, HAREL does teach a method of feeding zooplankton with alga (paragraph [0028], Example 3 & 6, and claims 11 & 24).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NONATO to include feeding zooplankton with alga as taught by HAREL, thus substituting the shrimp taught in Example 6 from HAREL for the shrimp taught in Example 7 from NONATO, in order to enrich the shellfish (paragraphs [0004]-[0005] from HAREL). See MPEP 2143 I. (B).
For claim 11; 
NONATO and HAREL teaches a method wherein the alga is at least one selected from the group consisting of an alga belonging to the genus Chlorella (HAREL, paragraph [0028] and claims 11 & 24), an alga belonging to the genus Nannochloropsis, and an alga belonging to the genus Schizochytrium.
For claim 14; The combination of NONATO and HAREL teaches all limitations as stated above.
NONATO does not teach a method wherein the feed composition further comprises at least one selected from the group consisting of EPA, DHA, and DPA.
However, HAREL does teach a method wherein the feed composition further comprises at least one selected from the group consisting of EPA, DHA, and DPA (Example 3 & 6 and paragraph [0063]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the shrimp taught in Example 6 from HAREL for the shrimp taught in Example 7 from NONATO which have been fed Chlorella in order to enrich the shellfish (paragraphs [0004]-[0005] from HAREL). See MPEP 2143 I. (B).
For claim 18; The combination of NONATO and HAREL teaches all limitations as stated above.
NONATO does not teach a method of feeding zooplankton with alga.
However, HAREL does teach a method of feeding zooplankton with alga (paragraph [0028], Example 3 & 6, and claims 11 & 24).
The combination of NONATO and HAREL does not teach a method wherein the feed composition comprises the PHA and the alga such that the feeding of the feed composition and the feeding of the alga are performed at the same time.
However, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to feed both the feed composition and the alga of NONATO in view of HAREL at the same time in order to save on labor costs and feeding time.
For claim 19; The combination of NONATO and HAREL teaches all limitations as stated above.
NONATO teaches feeding shellfish PHB (Example 7).
HAREL teaches feeding shellfish rotifers that have been fed Chlorella (paragraph [0028], Example 3 & 6, and claims 11 & 24).
If the feeding takes place in steps as outlined in HAREL (Experiments 3 & 6) it would be obvious that the feeding of the PHA and the alga would take place at separate times. The shrimp would be fed the PHA then the zooplankton would be fed Chlorella then that zooplankton would be fed to the same shrimp that were fed the PHA.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the shrimp taught in Example 6 from HAREL for the shrimp taught in Example 7 from NONATO which have been fed Chlorella in order to enrich the shellfish (paragraphs [0004]-[0005] from HAREL). See MPEP 2143 I. (B).
For claim 20; 
NONATO teaches a method wherein an amount of the PHA is 0.1 to 50 wt% (Example 7 & claim 1).
For claim 22; The combination of NONATO teaches all limitations as stated above.
NONATO does not teach a method wherein the feeding is performed for a period of 3 to 7 days.
However, HAREL does teach a method wherein the shrimp larvae are fed for 3 days with rotifers (Example 6).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from HAREL to improve the method taught by NONATO in the same way, by allowing the growth of the organisms to be closely monitored. See MPEP 2143 I. (C).
For claim 23; The combination of NONATO and HAREL teaches all limitations as stated above.
NONATO teaches a feed composition comprising PHB (Example 7).
For claim 24; The combination of NONATO and HAREL teaches all limitations as stated above.
NONATO teaches a feed composition that does not comprise EPA or DHA (Example 7). 
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Boon as applied to claim 5 above, and further in view of HAREL.
For claim 22; Boon teaches all limitations as stated above.
Boon teaches PHB as an ingredient in a feed composition (paragraphs [0200]-[0201] and Table 8).
Boon does not teach a duration of feeding time.
However, HAREL teaches feeding shrimp larvae from 3 days (Example 6).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from HAREL to improve the method taught by Boon in the same way, by allowing the growth of the organisms to be closely monitored. See MPEP 2143 I. (C).
For claim 23; The combination of Boon and HAREL teaches all limitations as stated above.
Boon teaches a feeding composition including PHB (paragraphs [0200]-[0201] and Table 8).
For claim 24; The combination of Boon and HAREL teaches all limitations as stated above.
Boon teaches a feed composition that does not comprise EPA or DHA (paragraphs [0200]-[0201] and Table 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643